Order entered September 19, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00613-CV

                                ROSANA STIRUP, Appellant

                                              V.

                              ANSHUTZ TEXAS, LP, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-14110

                                          ORDER
       The reporter’s record in this appeal is overdue. By postcard dated July 6, 2017, we

notified Sharron Rankin, Official Court Reporter for the 160th Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days.

When the record had not been filed by August 24, 2017, we ordered Ms. Rankin to file, no later

than September 8, 2017, either the record or written verification no hearings were recorded or

appellant had not requested, paid for, or made arrangements to pay for the record and had not

been found entitled to proceed without payment of costs. To date, however, Ms. Rankin has not

responded.

       This appeal cannot proceed until the issue of the reporter’s record is resolved.

Accordingly, we ORDER Ms. Rankin to file the reporter’s record or previously requested
written verification no later than October 4, 2017. We expressly CAUTION Ms. Rankin that

failure to comply with this order may result in an order that she not sit as a court reporter until

she complies.

       We DIRECT the Clerk of the Court to send a copy of this order to (1) the Honorable Jim

Jordan, Presiding Judge of the 160th Judicial District Court; (2) Ms. Rankin; and, (3) the parties.

                                                      /s/    CRAIG STODDART
                                                             JUSTICE